DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claims
The amendment filed on 3/12/2021 is acknowledged. Claims 1, 10, 17 and 21 are amended. Claims 1-25 are currently pending in the application.
Previous prior art rejection is withdrawn in view of the above amendment.
Claims 1-25 are rejected on a new ground of rejection. See the rejection below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 
Claims 1-13, 17-20, and 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over Wakefield et al. (US Patent 4,487,989, Cite No. 3 of U.S. Patents in IDS 11/2/2018) in view of Gray et al. (US 2010/0000602, Cite No. 3 of U.S. Patent Application Publications in IDS 11/2/2018). 
Regarding claim 1, Wakefield et al. discloses solar cell module comprising a plurality of solar cells (or an array of cells described in col. 8, lines 6-15; col. 1, lines 47-53) and a plurality of wiring members (or connector strips each “connector strip soldered along a row of solder pads” described in col. 8, lines 6-15, and there are two rows of solder pads shown in figs. 1-4) interconnecting adjacent solar cells among the plurality of solar cells (see col. 1, lines 47-53 as Wakefield et al. describes the solar cells are connected in an array of cells by metallic connectors soldered to connection elements in two rows to connect the front contact of a cell to a back contact of the next cell), wherein each of the plurality of solar cells (12) comprises: 
a semiconductor substrate (132, fig. 5, col. 5 lines 43-44); 
a plurality of first finger electrodes that are disposed on the first surface (e.g. front surface) of the semiconductor substrate (see fine lines of front contact 16 disposed on the substrate 132 in fig. 5, or horizontal lines in figs. 1 and 3, it is noted that fig. 5 is the sectional view taken along the line 5-5 of fig. 1, col. 5, lines 11-12) 
a plurality of first contact pads (see solder pads left row 22 and solder pads right row 24 in figs. 1 and 3) that are disposed on the first surface (e.g. the front surface) of the semiconductor substrate arranged in a second direction (e.g. vertical direction) that crosses the first direction (e.g. horizontal direction, see fig. 1);
a plurality of second finger electrodes disposed on a second surface (e.g. rear surface) of the semiconductor substrate opposite to the first surface of the semiconductor substrate (see fine lines on the rear surface in fig. 5 and horizontal lines in figs. 2 and 4) that are arranged in the first direction (or horizontal direction, see figs. 2 and 4); and
a plurality of second contact pads (see left row of solder pads 52 and right row of solder pads 54 in fig. 2, col. 6 lines 4-11) that are arranged in the second direction (or vertical direction);
wherein a number of rows of the first plurality of first pads is less than a number of rows of the plurality of first finger electrodes (see figs. 1, 3 and 5);
wherein a number of rows of the plurality of second pads is less than a number of rows of the plurality of second finger electrodes (see figs. 2, 4 and 5).
Wakefield et al. teaches the plurality of wiring members (or metallic connectors or connector strips) each is soldered to a row of pads (e.g. solder pads or connection elements) of a cell to connect the front contact (e.g. via connection elements on the front) of a cell and the back contact (e.g. via connection element on the back) of the next cell (see col. 8, lines 6-15 and col. 
Wakefield et al. does not teach the plurality of wiring members comprising 6-33 wiring members, nor do they teach the number of rows of the plurality of first contact pads is different from the number of rows of the plurality of second contact pads.
Gray et al. teaches a plurality of wiring members (or tabs) comprising 7 wiring members (see fig. 1A), 20 wiring members (see fig. 1B), 19 wiring members (or tabs 22 in see fig. 2B), 15 wiring members (or tabs 22 in fig. 5A), wherein each wiring member (or tabs 22 in fig. 5A) is connected to a corresponding row of pads (32 in fig. 4A, [0028]).  Gray et al. also discloses the number of rows of the first contact pads (32) is more than one (see fig. 2B); the bottom contact (28, fig. 2A) is embodied by one or more small pads ([0044]), e.g. the number of row of second contact pads is one corresponding to the bottom contact 28; and the pattern of pads is a matter of design choice (see [0066-0067], [0074]) to achieve a balance between the efficiency, cell performance and cost (see [0058]).
In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223)

Regarding claim 2, modified Wakefield et al. discloses a solar cell module as in claim 1 above, wherein Wakefield et al. teaches the plurality of first contact pads (or front pads) comprise an auxiliary pad (or middle pads 110, figs. 1 and 3) having a first size; and an extension pad (end pads 106 and second from the end pads 108, see figs. 1 and 3) having a second size that is larger than the first size of the auxiliary pad (see figs. 1 and 3, and dimensional information in the table in col. 11).

Regarding claim 3, modified Wakefield et al. discloses a solar cell module as in claim 1 above, wherein Wakefield et al. teaches the plurality of first contact pads are arranged on the first finger electrodes (or horizontal lines in figs. 1 and 3) and where the wiring members (e.g. connector strips/or metallic connectors) are attached/soldered thereon (see col. 8, lines 6-15 and col. 1, lines 47-53). As such, the first contact pads are arranged at crossing points of the plurality of wiring members and the plurality of first finger electrodes. Gray et al. also teaches the contact pads (32) are arranged at the crossing points of the plurality of wiring members (22) and the plurality of finger electrodes (18, see fig. 2B). 

Regarding claim 4, modified Wakefield et al. discloses a solar cell module as in claim 1 above, wherein Wakefield et al. teaches the plurality of first contact pads are arranged on the second finger electrodes (or horizontal lines in figs. 2 and 4) and where the wiring members (e.g. connector strips/or metallic connectors) are attached/soldered thereon (see col. 8, lines 6-15 and col. 1, lines 47-53). As such, the second contact pads are arranged at crossing points of the plurality of wiring members and the plurality of second finger electrodes. Gray et al. also teaches the contact pads (32) are arranged at the crossing points of the plurality of wiring members (22) and the plurality of finger electrodes (18, see fig. 2B). 

Regarding claim 5, modified Wakefield et al. solar cell module as in claim 1 above, wherein Wakefield et al. teaches the plurality of second contact pads including an auxiliary pad (or a middle pad) having a first size and an extension pad (or an end pad) having a second size (see figs. 2 and 4).

However, Wakefield et al. teaches the larger size of the extension pads (or end pads) compared to the auxiliary pads (or the middle pads) is considered a significant advantage in addressing the misalignment of the wiring members (or connector strips) which are to be soldered along the pad rows (see col. 10, lines 51-55). Therefore, it would have been obvious to one skilled in the art at the time the invention was made to modify the solar cell module of modified Wakefield et al. by having the second size of the extension pads (or the end pads) of the plurality of second contact pads (or pads on the rear/second surface of the solar cell) to be larger than the first size of the auxiliary pad (or the middle pad) of the plurality of second contact pads to obtain the significant advantage in addressing the misalignment of the wiring members (or connector strips) that are to be soldered along the pad rows as explicitly taught by Wakefield et al.

Regarding claim 6, modified Wakefield et al. discloses a solar cell module as in claim 5 above, wherein the extension pad (or the end pad) is larger than the auxiliary pad (or the middle pad)in the plurality of second contact pads (see claim 5 above). Wakefield et al. teach a width and a length of a larger size pad is greater than a width and a length of the smaller size pad (see dimension information in the table in column 11).



Regarding claim 8, modified Wakefield solar cell module as in claim 7 above, wherein the extension pad of the plurality of second contact pads has larger size (see claim 5 above). Wakefield et al. also teaches positioning the extension pad (or end pad 106) as the outermost contact pad (e.g. end pad, see figs. 1 and 3).

Regarding claim 9, modified Wakefield discloses a solar cell module as in claim 1 above, wherein Wakefield et al. discloses the length and the width of the middle pad of the first pad of the plurality of first contact pads is different from the length and the width of the plurality of second contact pads (see dimension information tables in cols. 8 and 11).

Regarding claim 10, modified Wakefield discloses a solar cell module as in claim 9 above, wherein Wakefield et al. teaches the number of the plurality of first contact pads is greater than six (see fig. 1), and the number of the plurality of second contact pads is greater than six ( see fig. 2).


Modified Wakefield does not explicitly show the wherein a number of the plurality of first contact pads is greater than a number of the plurality of second contact pads such that the ratio (m/n) of the number of the second pads to the number of the first pads to be 0.5 ≤ m/n < 1.
However, Gray et al. discloses the pattern of pads is a matter of design choice (see [0066-0067], [0074]) to achieve a balance between the efficiency, cell performance and cost (see [0058]) and the number of the first pads (or front pads 32 in fig. 2B) is greater than number of the second pad (28 in fig. 2A, also see [0044]).
Therefore, it would have been obvious to one skilled in the art at the time the invention was made to modify the solar cell module of modified Wakefield et al. by having the number of the first pads to be more than the number of the second pads as taught by Gray et al. such that the ratio (m/n) of the number of the second pads to the number of the first pads to satisfy 0.5 < m/n < 1, because Gray et al. teaches the pattern of pads is a matter of design choice to achieve a balance between the efficiency, cell performance and manufacturing cost. One skilled in the art would have optimized, by routine experimentation, the ratio of the number of the second pads to the number of the first pads to obtain a desired balance between efficiency, performance and manufacturing cost (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).



Regarding claim 13, modified Wakefield et al. discloses a solar cell module in claim 12 above, wherein Wakefield et al. shows a width of each of the plurality of connection electrodes (e.g. vertical lines) is equal to or greater than a width of each of the plurality of first finger electrodes or a width of each of the plurality of second finger electrodes (or horizontal lines of the respective surface, see figs. 1-4), and is less than a width of each of the plurality of first contact pads or a width of each of the plurality of second contact pads (see figs. 1-4). Gray et al. also shows the width of connection electrodes (18P) is equal to the width of finger electrodes (18) and less than the width of contact pads (32, see figs. 4A-B and 5A-B, 6-9, 10B-C).

Regarding claim 18, modified Wakefield et al. discloses a solar cell module as in claim 9 above, wherein Wakefield et al. discloses a pitch between the second pads (e.g. pad row spacing 

Regarding claim 19, modified Wakefield et al. discloses a solar cell module as in claim 1 above, wherein Wakefield et al. further discloses a pitch (e.g. spacing between pad-row transverse strips) between the first electrodes (e.g. front transverse or horizontal strips) to be 0.080 inch (see table in col. 11) and a pitch (e.g. spacing between pad-row transverse strips) than a pitch between the second electrodes (e.g. rear transverse or horizontal strips) to be 0.060 inch (see table in col. 8). 0.080 inch is greater than 0.060 inch.

Regarding claim 20, modified Wakefield et al. discloses a solar cell module as in claim 19 above, wherein Wakefield et al. discloses the number of second electrodes (e.g. rear pad-row transverse strips) to be 63 (see col. 7 lines 48-57) and the number of the first electrodes (e.g. front pad-row transverse strips) to be 47 (36 pad row transverse non-pad crossing strips 127 and 11 pad row transverse pad crossing strips 122, 124 and 126, see figs. 2 and 4, col. 9 line 59 through col. 10 line 31). 63 is more than 47.

Regarding claim 22, modified Wakefield et al. discloses a solar cell module as in claim 1 above, wherein Wakefield et al. discloses including a first connection electrode (or vertical lines such as 112, 114, and 116) interconnecting the plurality of first contact pads (see figs. 1 and 3). Gray et al. also teaches connection electrode (18P) interconnecting the plurality of contact pads (32, see fig. 4A).

Regarding claim 23, modified Wakefield et al. discloses a solar cell module as in claim 1 above, wherein Wakefield et al. discloses including a second connection electrode (vertical lines 94 or 96) interconnecting the plurality of second contact pads (see figs. 2 and 4). Gray et al. also teaches including connection electrode (18P) interconnecting the plurality of contact pads (32, see fig. 4A)

Regarding claims 24 and 25, modified Wakefield et al. discloses a solar cell module as in claim 1 above, wherein Gray et al. teaches the finger electrodes are patterned to have a disconnected portion, wherein the disconnected portion is arranged between the plurality of pad finger electrodes (18P, see fig. 10A), or between the wiring members when the wiring members (or tabs 22) covering the pad finger electrodes (18P, see figs. 4A-B and 5A-B).

Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over modified Wakefield et al. (US Patent 4,487,989) as applied to claim 12 above, and further in view of Yamada et al. (US Patent 6,034,323, Cite No. 1 of US Patent in IDS 11/2/2018).
Regarding claim 14, modified Wakefield et al. discloses a solar cell module as in claim 12 above, wherein Gray et al. teaches using plated copper wires for the wiring members (or tabs 22, see [0048]).  
Modified Wakefield et al. does not specifically teach each wiring member has a wire shape of a circular cross section having a diameter of 250 m to 500 m.
m (see col. 7 lines 10-12). 400 m is right within the claimed range of 250 m to 500 m.
It would have been obvious to one skilled in the art at the time the invention was made to modify the solar cell module of modified Wakefield et al. by using a wiring member has a wire shape of a circular cross section having a diameter of 400 m as taught by Yamada et al., because Gray et al. explicitly teaches using wires for the wiring members and such modification would involve nothing more than use of known material for its intended use in a known environment to accomplish entirely expected result. International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007).

Regarding claim 15, modified Wakefield et al. discloses a solar cell module as in claim 14 above, wherein Wakefield et al. teaches the spacing between the finger electrodes (or spacing between transverse strips) to be 0.06 inch or 0.63 inch (see table in col. 8), or 0.08 inch (see table in col. 11). 0.06 inch is 1.524 mm, 0.063 inch is 1.6002 mm, and 0.08 inch is 2.032 mm.
Wakefield et al. does not explicitly teaches the width of each of the plurality of first contact pads or a width of each of the plurality of second contact pads is greater than a width of each of the plurality of wiring members and is less than 2.5 mm.
However, Gray et al. discloses the width of each contact pad (32) is greater than a width of each of the plurality of wiring members (22, see figs. 2B and 3) is smaller than the spacing between finger electrodes (18, see figs. 2B and 3).  Gray et al. also discloses the size and shape of the pads and the wiring member (or tab) size are a matter of design choice (see [0066-0067], [0074]) to achieve a balance between the efficiency, cell performance and cost (see [0058]).
In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). In such modification, the width of each contact pad is greater than the width of each wiring member and smaller than 2.5 mm, because Wakefield et al. teaches the spacing between finger electrodes is less than 2.5 mm. 

Regarding claim 16, modified Wakefield et al. discloses a solar cell module as in claim 15 above, wherein Wakefield et al. teaches the spacing between the finger electrodes (or spacing between transverse strips) to be 0.06 inch or 0.63 inch (see table in col. 8), or 0.08 inch (see table in col. 11). 0.06 inch is 1.524 mm, 0.063 inch is 1.6002 mm, and 0.08 inch is 2.032 mm.
Modified Wakefield does not explicitly disclose a length of each of the plurality of first contact pads or a length of each of the plurality of second contact pads is greater than a 
However, Gray et al. discloses the length of each contact pad (32) is greater than a width of each of the plurality of wiring members (22, see figs. 2B and 3) is smaller than the spacing between finger electrodes (18, see figs. 2B and 3).  Gray et al. also discloses the size and shape of the pads and the wiring member (or tab) size are a matter of design choice (see [0066-0067], [0074]) to achieve a balance between the efficiency, cell performance and cost (see [0058]).
It would have been obvious to one skilled in the art at the time the invention was made to have used the plurality of first contact pads or the plurality of second contact pads each having a length greater than a width of each wiring member and smaller than the spacing between finger electrodes as taught by Gray et al., because Gray et al. teaches thinner wiring members (or tabs) would reduce shading and thus improve cell efficiency ([0039]). Furthermore, such modification would involve nothing more than a matter of design choice to achieve a balance between the efficiency, cell performance and manufacturing cost recognized in the art. One skilled in the art would have optimized, by routine experimentation, the size and shape of the pads and the wiring members to obtain a desired balance between efficiency, performance and manufacturing cost (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over modified Wakefield et al. (US Patent 4,487,989) as applied to claim 12 above, and further in view of Nakatani (US 2012/0055548).
Regarding claim 21, modified Wakefield et al. discloses a solar cell module as in claim 1 above, wherein Wakefield et al. discloses including an emitter layer (130, fig. 5, col. 5 lines 42-43) disposed on a first surface (e.g. the top surface) of the semiconductor substrate (132) and connected to the plurality of first finger electrodes and the plurality of first contact pads (see fig. 5).
Wakefield et al. teaches it is known in the art that a cell having a back surface field is useful in increasing efficiency and enhancing performance of the cell (see col. 3 lines 9-32).
Wakefield et al. does not explicitly show a surface field layer disposed on a second surface (or back surface) of the semiconductor substrate and connected to the plurality of second finger electrodes and the plurality of second contact pads, wherein the surface field layer comprises a plurality of local surface fields that are locally formed at the plurality of second finger electrodes on the second surface (or the back surface) of the semiconductor 
Nakatani discloses including a surface field layer (BSF 12, figs. 1-1 and 2-5, [0054]) disposed on a second surface (or the back surface) of the semiconductor substrate of a solar cell (see figs. 1-1, 1-3, 2-5) and connected to the second electrode (or the back electrode) on the second side of the semiconductor substrate (see figs. 1-1, 1-3 and 2-5), wherein the surface field layer (12) being formed locally at the plurality of the second finger electrodes (or the finger electrodes 10 of the back surface) on the second surface (e.g. the back or rear surface) of the semiconductor substrate (see figs. . As such, there are a plurality of local surface fields, because there are a plurality of second finger electrodes (see figs. 1-1, 1-3 and 2-5).
.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15, 17, 19-25, 27-28, 31-39 and 41 of copending Application No. 15/407812 in view of Gray et al (US 2010/0000602).
Claims 15, 17, 19-25, 27-28, 31-39 and 41 of copending Application No. 15/407812 also recite a solar cell module comprising a plurality of solar cells (see “a plurality of solar cells” in claim 15) connected by a plurality of wiring members (see “a plurality of wiring members” in claim 15), wherein each solar cell comprises a semiconductor substrate (see “a substrate” in claim 15), an emitter (see “an emitter” in claim 15), a plurality of first finger electrodes (see “a plurality of first electrodes” in claim 15), a plurality of first contact pads (see “a plurality of first contact pads” in claim 15), a surface field layer (see “a plurality of surface field regions” in claim 
Claims 15, 17, 19-25, 27-28, 31-39 and 41 of copending Application No. 15/407812 do not recite the pattern of the pads such that a number of rows of the plurality of first contact pads is less than a number of rows of the plurality of first finger electrodes, a number of rows of the plurality of second contact pads is less than a number of rows of the plurality of second finger electrodes and the number of rows of the plurality of first contact pads is different from the number of rows of the plurality of second contact pads.
Gray et al. discloses the pattern of pads is a matter of design choice (see [0066-0067], [0074]) to achieve a balance between the efficiency, cell performance and cost (see [0058]).
Therefore, it would have been obvious to one skilled in the art at the time the invention was made to modify the solar cell module recited in claims 15, 17, 19-25, 27-28, 31-39 and 41 of copending Application No. 15/407812 to have the pattern of the first and second pads as claimed, because Gray et al. teaches pattern of pads is a matter of design choice to achieve a balance between the efficiency, cell performance and cost. One skilled in the art would have optimized, by routine experimentation, the pattern of the pads such that a number of rows of the plurality of first contact pads is less than a number of rows of the plurality of first finger electrodes, a number of rows of the plurality of second contact pads is less than a number of rows of the plurality of second finger electrodes and the number of rows of the plurality of first contact pads is different from the number of rows of the plurality of second contact pads as claimed to obtain a desired balance between efficiency, performance and manufacturing cost (In 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13-32 of copending Application No. 15/919,478 in view of Gray et al. (2010/0000602).
Claims 13-32 of copending Application No. 15/919,478 also recite a solar cell module (or solar cell panel) comprising a plurality of solar cells (see “a plurality of solar cells” in claim 13) connected by a wire of six to thirty three wires (see claims 13 and 19), wherein each solar cell comprises a semiconductor substrate (see “a semiconductor substrate” in claim 13), an emitter (see “an emitter” in claim 32), a plurality of first finger electrodes (see “a plurality of finger electrodes” in claim 30), a plurality of first contact pads (see “rows of first pad electrodes” in claim 30), a surface field layer (see “surface field” in claim 32), a plurality of second finger electrodes (see “a second electrode” and “a second pad electrode” in claim 13), a plurality of second contact pads (see “second pad electrode” in claim 13 and “a plurality second pad electrodes” in claim 24).   
Claims 13-32 of copending Application No. 15/919,478 do not recite the pattern of the pads such that a number of rows of the plurality of first contact pads is less than a number of rows of the plurality of first finger electrodes, a number of rows of the plurality of second contact pads is less than a number of rows of the plurality of second finger electrodes and the number of 
Gray et al. discloses the pattern of pads is a matter of design choice (see [0066-0067], [0074]) to achieve a balance between the efficiency, cell performance and cost (see [0058]).
Therefore, it would have been obvious to one skilled in the art at the time the invention was made to modify the solar cell module recited in claims 13-32 of copending Application No. 15/919,478 to have the pattern of the first and second pads as claimed, because Gray et al. teaches pattern of pads is a matter of design choice to achieve a balance between the efficiency, cell performance and cost. One skilled in the art would have optimized, by routine experimentation, the pattern of the pads such that a number of rows of the plurality of first contact pads is less than a number of rows of the plurality of first finger electrodes, a number of rows of the plurality of second contact pads is less than a number of rows of the plurality of second finger electrodes and the number of rows of the plurality of first contact pads is different from the number of rows of the plurality of second contact pads as claimed to obtain a desired balance between efficiency, performance and manufacturing cost (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of copending Application No. 16/557501 in view of Gray et al. (US 2010/0000602).

Claims 1-24 of copending Application No. 16/557501 do not recite the pattern of the pads such that a number of rows of the plurality of first contact pads is less than a number of rows of the plurality of first finger electrodes, a number of rows of the plurality of second contact pads is less than a number of rows of the plurality of second finger electrodes and the number of rows of the plurality of first contact pads is different from the number of rows of the plurality of second contact pads.
Gray et al. discloses the pattern of pads is a matter of design choice (see [0066-0067], [0074]) to achieve a balance between the efficiency, cell performance and cost (see [0058]).
Therefore, it would have been obvious to one skilled in the art at the time the invention was made to modify the solar cell module recited in claims 1-24 of copending Application No. 16/557501 to have the pattern of the first and second pads as claimed, because Gray et al. teaches pattern of pads is a matter of design choice to achieve a balance between the efficiency, cell performance and cost. One skilled in the art would have optimized, by routine experimentation, 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11, 16-21, 25-32 and 34 of copending Application No. 14/793427 in view of Gray et al. (US 2010/0000602).
Claims 11, 16-21, 25-32 and 34 of copending Application No. 14/792427 recite all the limitations as recited in claims 1-25 of the instant application, as claims 11, 16-21, 25-32 and 34 of copending Application No. 14/792427 recite a solar cell module comprising a plurality of solar cells (see “a plurality of solar cells” in claim 11) connected by a plurality of wiring members (see “a plurality of wiring members” in claim 11), wherein each solar cell comprises a semiconductor substrate (see “a semiconductor substrate” in claim 11), a plurality of first finger electrodes (see “a plurality of first finger electrodes” in claim 11), a plurality of first contact pads (see “a plurality of first pads” in claim 11), a plurality of second finger electrodes (see “a plurality of second finger electrodes” in claim 11), a plurality of second contact pads (see “a 
Claims 11, 16-21, 25-32 and 34 of copending Application No. 14/792427 do not recite the pattern of the pads such that a number of rows of the plurality of first contact pads is less than a number of rows of the plurality of first finger electrodes, a number of rows of the plurality of second contact pads is less than a number of rows of the plurality of second finger electrodes and the number of rows of the plurality of first contact pads is different from the number of rows of the plurality of second contact pads.
Gray et al. discloses the pattern of pads is a matter of design choice (see [0066-0067], [0074]) to achieve a balance between the efficiency, cell performance and cost (see [0058]).
Therefore, it would have been obvious to one skilled in the art at the time the invention was made to modify the solar cell module recited in claims 11, 16-21, 25-32 and 34 of copending Application No. 14/792427 to have the pattern of the first and second pads as claimed, because Gray et al. teaches pattern of pads is a matter of design choice to achieve a balance between the efficiency, cell performance and cost. One skilled in the art would have optimized, by routine experimentation, the pattern of the pads such that a number of rows of the plurality of first contact pads is less than a number of rows of the plurality of first finger electrodes, a number of rows of the plurality of second contact pads is less than a number of rows of the plurality of second finger electrodes and the number of rows of the plurality of first contact pads is different from the number of rows of the plurality of second contact pads as claimed to obtain a desired balance between efficiency, performance and manufacturing cost (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-5, 15, 17, 21-23, 27-38, 47 and 49 of copending Application No. 14/952653 in view of Gray et al. (US 2010/0000602).
Claims 1, 3-5, 15, 17, 21-23, 27-38, 47 and 49 of copending Application No. 14/952653 recite all the limitations as recited in claims 1-25 of the instant application, as claims 1, 3-5, 15, 17, 21-23, 27-38, 47 and 49 of copending Application No. 14/952653 recite a solar cell module comprising a plurality of solar cells (see “a plurality of solar cells” in claim 1) connected by a plurality of wiring members (see “a plurality of wiring members” in claim 1), wherein each solar cell comprises a semiconductor substrate (see “a substrate” in claim 1), a plurality of first finger electrodes (see “first electrodes” in claim 1), a plurality of first contact pads (see “a plurality of first pads” in claim), a plurality of second finger electrodes (see “second electrodes” in claim 1), a plurality of second contact pads (see “a plurality of second pads” in claim 1), and the plurality of wiring members comprising 6-33 wiring members (see claims 33 and 34).
Claims 1, 3-5, 15, 17, 21-23, 27-38, 47 and 49 of copending Application No. 14/952653 do not recite the pattern of the pads such that a number of rows of the plurality of first contact pads is less than a number of rows of the plurality of first finger electrodes, a number of rows of the plurality of second contact pads is less than a number of rows of the plurality of second finger electrodes and the number of rows of the plurality of first contact pads is different from the number of rows of the plurality of second contact pads.

Therefore, it would have been obvious to one skilled in the art at the time the invention was made to modify the solar cell module recited in claims 1, 3-5, 15, 17, 21-23, 27-38, 47 and 49 of copending Application No. 14/952653 to have the pattern of the first and second pads as claimed, because Gray et al. teaches pattern of pads is a matter of design choice to achieve a balance between the efficiency, cell performance and cost. One skilled in the art would have optimized, by routine experimentation, the pattern of the pads such that a number of rows of the plurality of first contact pads is less than a number of rows of the plurality of first finger electrodes, a number of rows of the plurality of second contact pads is less than a number of rows of the plurality of second finger electrodes and the number of rows of the plurality of first contact pads is different from the number of rows of the plurality of second contact pads as claimed to obtain a desired balance between efficiency, performance and manufacturing cost (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 and 10-21 of copending Application No. 15/816687 in view of Gray et al. (US 2010/0000602).
Claims 1-6 and 10-21 of copending Application No. 15/816687 recite a solar cell module comprising a plurality of solar cells (see “a plurality of solar cells” in claim 1) connected by a 
However, it would have been obvious to one skilled in the art at the time of the invention was made to have included a plurality of first contact pads to the solar cell recited in claims 1-6 and 10-21 of copending Application No. 15/816687 to facilitate the connection between the plurality of first finger electrodes (or second metal electrode lines recited in claim 20) with the plurality of wiring members (or the plurality of interconnectors recited in claim 1) the same way as the second finger electrodes (or the plurality of metal electrode lines recited in claim 1). 
Claims  1-6 and 10-21 of copending Application No. 15/816687 do not recite the pattern of the pads such that a number of rows of the plurality of first contact pads is less than a number of rows of the plurality of first finger electrodes, a number of rows of the plurality of second contact pads is less than a number of rows of the plurality of second finger electrodes and the number of rows of the plurality of first contact pads is different from the number of rows of the plurality of second contact pads.
Gray et al. discloses the pattern of pads is a matter of design choice (see [0066-0067], [0074]) to achieve a balance between the efficiency, cell performance and cost (see [0058]).

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/573841 in view of Gray et al. (US 2010/0000602).
Claims 1-20 of copending Application No. 16/573841 recite a solar cell module comprising a plurality of solar cells (see “a plurality of solar cells” in claim 1) connected by a plurality of wiring members (see “a plurality of wiring members” in claim 1), wherein each solar cell comprises a semiconductor substrate (see “a semiconductor substrate” in claims 1 and 13), 
Nakatani discloses using a plurality of second finger electrodes (10, fig. 1-3, [0013]). 
It would have been obvious to one skilled in the art at the time of the invention was made to have included a plurality of second finger electrodes as taught by Nakatani to the solar cell recited in claims 1-20 of copending Application No. 16/573841 in conjunction with the second contact pads to form the second electrode (or bottom electrode) of the solar cell.
Claims 1-20 of copending Application No. 16/573841d o not recite the pattern of the pads such that a number of rows of the plurality of first contact pads is less than a number of rows of the plurality of first finger electrodes, a number of rows of the plurality of second contact pads is less than a number of rows of the plurality of second finger electrodes and the number of rows of the plurality of first contact pads is different from the number of rows of the plurality of second contact pads.
Gray et al. discloses the pattern of pads is a matter of design choice (see [0066-0067], [0074]) to achieve a balance between the efficiency, cell performance and cost (see [0058]).
Therefore, it would have been obvious to one skilled in the art at the time the invention was made to modify the solar cell module recited in claims 1-20 of copending Application No. 16/573841 to have the pattern of the first and second pads as claimed, because Gray et al. teaches pattern of pads is a matter of design choice to achieve a balance between the efficiency, cell 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argues that Wakefield does not teach the number of rows of the plurality of first contact pads is different from the number of rows of the plurality of second contact pads, and other references fail to remedy the deficiency of Wakefield. 
The examiner replies that Gray teaches the number of rows of the first contact pads (32) is more than one (see fig. 2B), and the number of rows of the second contact pads (or pads corresponding to one strip of bottom contact 28) is one (see fig. 2A). As such, Gray does teach 
Gray et al. also teaches the pattern of pads is a matter of design choice (see [0066-0067], [0074]) to achieve a balance between the efficiency, cell performance and cost (see [0058]). One skilled in the art would have optimized, by routine experimentation, the numbers of rows of the first and second pads to the number of the first pads to be different to obtain a desired balance between efficiency, performance and manufacturing cost (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH-TRUC TRINH whose telephone number is (571)272-6594.  The examiner can normally be reached on 9:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T. Barton can be reached on 5712721307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


THANH-TRUC TRINH
Primary Examiner
Art Unit 1726